ORDER

This matter came before the Court on the Joint Petition for Reprimand by Consent submitted by the Attorney Grievance Commission of Maryland, Petitioner, and John David Ash, Respondent. The Court having considered the petition, it is this 23rd day of October, 1998,
ORDERED by the Court of Appeals of Maryland that the Respondent, John David Ash, be, and he hereby is, reprimanded for misconduct in violation of Rules 1.3 and 1.4 of the Maryland Rules of Professional Conduct; and it is further
*659ORDERED that the Respondent’s law practice shall be monitored for a period of one year by Charles E. Kountz, Jr., Esquire, who is charged with the responsibility of making quarterly reports to Bar Counsel concerning the Respondent’s law practice management during that period; and it is further
ORDERED that the Respondent shall pay to the Attorney Grievance Commission of Maryland the sum of $492.75, for which amount judgment is hereby entered in favor of the Attorney Grievance Commission of Maryland against John David Ash.